Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.

  CHRISTOPHER HANSEN,
      Plaintiff,

  vs.

  WESTLAND COMMERCE PARK LLC,
  NEW JERSEY AUTO PARTS INC.,
  HIALEAH’S FINEST DETAIL CUTZ, INC,
  TRANSAV CONSULTING LLC d/b/a
  MIAMI BLINDS,
  CHARLES CAR STEREO LLC, and
  EL TALISMAN RESTAURANT, INC.
      Defendants.


                                          COMPLAINT

         Plaintiff, CHRISTOPHER HANSEN, by his undersigned counsel, hereby files this

  Complaint and sues Defendants, WESTLAND COMMERCE PARK LLC, NEW JERSEY

  AUTO PARTS INC., HIALEAH’S FINEST DETAIL CUTZ, INC, TRANSAV CONSULTING

  LLC d/b/a MIAMI BLINDS, CHARLES CAR STEREO LLC, and EL TALISMAN

  RESTAURANT, INC., for injunctive relief pursuant to the Americans with Disabilities Act, 42

  U.S.C. § 12181, et seq., (hereinafter the “A.D.A”), the ADA’s Accessibility Guidelines, 28

  C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida Building Code.

                                          JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon Defendant’s

  violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                             PARTIES



                                            Page 1 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 13



         2.      Plaintiff, CHRISTOPHER HANSEN, is a lifelong resident of Florida and

  currently lives in Miami, and is sui juris. He is a qualified individual with disabilities under the

  ADA law. Christopher is a partial quadriplegic, as a result of a skim boarding accident in 2003.

  He is required to ambulate in a wheelchair. Mr. Hansen owns his own vehicle and does drive. He

  has visited the property which forms the basis of this lawsuit and plan to return to the property to

  avail himself of the goods and services offered to the public at the property, and to determine

  whether the property has been made ADA compliant. His access to the facility and/or full and

  equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

  offered therein was denied and/or limited because of these disabilities, and will be denied and/or

  limited in the future unless and until Defendants are compelled to remove the physical barriers to

  access and ADA violations which exist at the facility, including but not limited, to those set forth

  in the Complaint.

         3.      Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

  monitoring, ensuring, and determining whether places of public accommodation are in

  compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

  individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

  Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the

  violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be



                                             Page 2 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 13



  corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

  near future.

           4.    Defendant, WESTLAND COMMERCE PARK LLC, is a Florida limited liability

  company who transacts business in the State of Florida and within this judicial district.

  Defendant is the owner/lessor of the property located at 3875-3887 W. 16th Ave., Hialeah, FL

  33012.

           5.    Defendant, NEW JERSEY AUTO PARTS INC., is a Florida corporation which

  transacts business in the State of Florida and within this judicial district. Defendant is the lessee

  of the property located at 3875 W. 16th Ave., Hialeah, FL 33012 and operates a restaurant at the

  property.

           6.    Defendant, HIALEAH’S FINEST DETAIL CUTZ, INC, is a Florida corporation

  which transacts business in the State of Florida and within this judicial district. Defendant is the

  lessee of the property located at 3881 W. 16th Ave., Hialeah, FL 33012 and operates a restaurant

  at the property.

           7.    Defendant, TRANSAV CONSULTING LLC d/b/a MIAMI BLINDS, is a Florida

  limited liability company which transacts business in the State of Florida and within this judicial

  district. Defendant is the lessee of the property located at 3883 W. 16th Ave., Hialeah, FL 33012

  and operates a restaurant at the property.

           8.    Defendant, CHARLES CAR STEREO LLC, is a Florida limited liability

  company which transacts business in the State of Florida and within this judicial district.

  Defendant is the lessee of the property located at 3885 W. 16th Ave., Hialeah, FL 33012 and

  operates a restaurant at the property.




                                               Page 3 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 13



          9.      Defendant, EL TALISMAN RESTAURANT, INC, is a Florida corporation which

  transacts business in the State of Florida and within this judicial district. Defendant is the lessee

  of the property located at 3887 W. 16th Ave., Hialeah, FL 33012 and operates a restaurant at the

  property.

          10.     The Defendants’ facility is a public accommodation and service establishment,

  and although required by law to do so, it is not in compliance with the ADA and ADAAG.

          11.     In this instance, Mr. Hansen visited the facility and encountered barriers to access

  at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

  legal harm and injury as a result of the illegal barriers to access, and Defendants' ADA violations

  set forth herein.

          12.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

  of the ADA violations that exist at the facility and the actions or inactions described herein.

          13.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

  proper in this Court as the premises are located in the Southern District.

                             FACTUAL ALLEGATIONS AND CLAIM

          14.     Mr. Hansen has attempted to and has, to the extent possible, accessed the facility,

  but could not do so because of his disabilities due to the physical barriers to access, dangerous

  conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

  facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

  offered therein, including those barriers, conditions and ADA violations more specifically set

  forth in this Complaint.

          15.     Mr. Hansen intends to visit the facility again in the near future in order to utilize

  all of the goods, services, facilities, privileges, advantages, and/or accommodations commonly



                                              Page 4 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 13



  offered at the facility, but will be unable to do so because of his disability due to the physical

  barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

  and/or limit his access to the facility and/or accommodations offered therein, including those

  barriers conditions and ADA violations more specifically set forth in this Complaint.

          16.     Defendants have discriminated against Plaintiff and others with disabilities by

  denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

  advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et.seq.,

  and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

  and will continue to discriminate against Plaintiff and others with disabilities unless and until

  Defendants are compelled to remove all physical barriers that exist at the facility, including those

  specifically set forth herein, and make the facility accessible to and usable by persons with

  disabilities, including Plaintiff.

          17.     Defendants have discriminated against Mr. Hansen by failing to comply with the

  above requirements. A specific, although not exclusive, list of unlawful physical barriers,

  dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability (because

  of his disability) to access the facility and/or full and equal enjoyment of the goods, services,

  facilities, privileges, advantages and/or accommodations of the facility include:

                          Violations at 3875 W. 16 Ave., (New Jersey Auto Parts, Inc.)

                    I.    ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WITHIN
                          EXISTING PARKING AREA AT PROPERTY.

                   II.    INACCESSIBLE ENTRANCE.

                          ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS
                          REQUIRED.

                          ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.


                                             Page 5 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 13



                     EXISTING CURB AT TRAVEL PATH LEADING TO ENTRANCE
                     ACTS AS A BARRIER TO ACCESSIBILITY.

                     COMPLIANT RAMP NOT PROVIDED AS REQUIRED AT EXISTING
                     CURB AT TRAVEL PATH LEADING TO ENTRANCE.

              III.   NON-COMPLIANT EXISTING CURB RAMP AT TRAVEL PATH
                     LEADING OT ENTRANCE.

                     NON-COMPLIANT SLOPE OF CURB RAMP AT TRAVEL PATH
                     LEADING TO ENTRANCE EXCEEDS MAXIMUM SLOPE
                     ALLOWANCE.

              IV.    NON-COMPLIANT LOCATION OF EXISTING CURB RAMP
                     PROJECTS INTO THE DIRECT PATH OF VEHICULAR TRAFFIC.

               V.    EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
                     ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP
                     AT ENTRANCE.

              VI.    INACCESSIBLE SERVICE COUNTER.

                     NON-COMPLIANT HEIGHT OF SERVICE COUNTER EXCEED
                     MAXIMUM HEIGHT ALLOWANCE.

                     Violations at 3881 W. 16th Ave. (Hialeah’s Finest Detailed Cuts)

             VII.    ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WITHIN
                     EXISTING PARKING AREA AT PROPERTY.

            VIII.    INACCESSIBLE ENTRANCE.

                     ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS
                     REQUIRED.

                     ACCESSIBLE      MEANS       OF   EGREES      NOT     PROVIDED      AS
                     REQUIRED.

                     EXISTING CURB AT TRAVEL PATH LEADING TO ENTRANCE
                     ACTS AS A BARRIER TO ACCESSIBILITY.

                     COMPLIANT RAMP NOT PROVIDED AS REQUIRED AT EXISTING
                     CURB AT TRAVEL PATH LEADING TO ENTRANCE.

              IX.    NON-COMPLIANT EXISTING CURB RAMP AT TRAVEL PATH
                     LEADING TO ENTRANCE.


                                       Page 6 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 7 of 13



                    NON-COMPLIANT SLOPE OF CURB RAMP AT TRAVEL PATH
                    LEADING TO ENTRANCE EXCEEDS MAXIMUM SLOPE
                    ALLOWANCE.

               X.   NON-COMPLIANT LOCATION OF EXISTING CURB RAMP
                    PROJECTS INTO THE DIRECT PATH OF VEHICULAR TRAFFIC.

              XI.   EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
                    ACCESSIBILITY.

                    REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.

             XII.   REQUIRED MINIMUM MANEUVERING                   CLEARANCE   NOT
                    PROVIDED AT ENTRANCE DOOR.

                    NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
                    REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.

                    Violations at 3883 W. 16th Ave (Miami Blinds Factory)

            XIII.   ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WITHIN
                    EXISTING PARKING AREA AT PROPERTY.

            XIV.    INACCESSIBLE ENTRANCE.

                    ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS
                    REQUIRED.

                    ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.

                    EXISTING CURB AT TRAVEL PATH LEADING TO ENTRANCE
                    ACTS AS A BARRIER TO ACCESSIBILITY.

                    COMPLIANT RAMP NOT PROVIDED AS REQUIRED AT EXISTING
                    CRUB AT TRAVEL PATH LEADING TO ENTRANCE.

             XV.    NON-COMPLIANT EXISTING CURB RAMP AT TRAVEL PATH
                    LEADING TO ENTRANCE.

                    NON-COMPLIANT SLOPE OF CURB RAMP AT TRAVEL PATH
                    LEADING TO ENTRANCE EXCEEDS MAXIMUM SLOPE
                    ALLOWANCE.

            XVI.    NON-COMPLIANT LOCATION OF EXISTING CURB RAMP
                    PROJECTS INTO THE DIRECT PATH OF VEHICULAR TRAFFIC.

            XVII.   EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
                    ACCESSIBILITY.


                                      Page 7 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 8 of 13



                    REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.

           XVIII.   DOOR AND OTHER ITEMS BLOCKING MAIN TRAVEL PATH IN
                    FRONT OF SHOPPING CENTER.

            XIX.    NON-COMPLIANT HEIGHT OF CONSUMER GOODS.

             XX.    REQUIRED MINIMUM MANEUVERING                   CLEARANCE    NOT
                    PROVIDED AT ENTRANCE DOOR.

                    NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
                    REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.

                    Violations at 3885 W. 16th Ave., (Charles Car Stereo LLC)

            XXI.    ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WITHIN
                    EXISTING PARKING AREA.

            XXII.   INACCESSIBLE ENTRANCE.

                    ACCESSIBLE ROUTE TO ESTABLISHMENT NOT PROVIDED AS
                    REQUIRED.

                    ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.

                    EXISTING CURB AT TRAVEL PATH LEADING TO ENTRANCE
                    ACTS AS BARRIER TO ACCESSIBILITY.

                    COMPLIANT RAMP NOT PROVIDED AS REQUIRED AT EXISTING
                    CURB AT TRAVEL PATH LEADING TO ENTRANCE.

           XXIII.   NON-COMPLIANT EXSITING CURB RAMP AT TRAVEL PATH
                    LEADING TO ENTRANCE.

                    NON-COMPLIANT SLOPE OF CURB RAMP AT TRAVEL PATH
                    LEADING TO ENTRANCE EXCEEDS MAXIMUM SLOPE
                    ALLOWANCE.

           XXIV.    NON-COMPLIANT LOCATION OF EXISTING CURB RAMP
                    PROJECTS INTO THE DIRECT PATH OF VEHICULAR TRAFFIC.

            XXV.    EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
                    ACCESSIBILITY.

                    REQUIRED RAMP NOT PROVIDED FOR STEP AT ENTRANCE.

           XXVI.    REQUIRED MINIMUM MANEUVERING                   CLEARANCE    NOT
                    PROVIDED AT ENTRANCE DOOR.


                                      Page 8 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 9 of 13



                   NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
                   REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.

                   Violations at 3887 W. 16th Ave. (El Talisman Restaurant)

          XXVII.   ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WIHTIN
                   EXISTING PARKING AREA AT PROPERTY.

         XXVIII.   INACCESSIBLE ENTRANCE.

                   ACCESSIBLE TOURE TO ESTABLISHMENT NOT PROVIDED AS
                   REQUIRED.

                   ACCESSIBLE MEANS OF EGRESS NOT PROVIDED AS REQUIRED.

                   EXISTING CURB AT TRAVEL PATH LEADING TO ENTRANCE
                   ACTS AS A BARRIER TO ACCESSIBILITY.

                   COMPLIANT RAMP NOT PROVIDED AS REQUIRED AT EXISTING
                   CURB AT TRAVEL PATH LEADING TO ENTRANCE.

           XXIX.   NON-COMPLIANT EXISTING CURB RAMP AT TRAVEL PATH
                   LEADING TO ENTRANCE.

                   NON-COMPLIANT SLOPE OF CURB RAMP AT TRAVEL PATH
                   LEADING TO ENTRANCE EXCEEDS MAXIMUM SLOPE
                   ALLOWANCE.

            XXX.   NON-COMPLIANT LOCATION OF EXISTING CRUB RAMP
                   PROJECTS INTO THE DIRECT PATH OF VEHICULAR TRAFFIC.

           XXXI.   EXISTING STEP AT DOOR OF THE FIRS TOF TWO ENTRANCES
                   ACTS AS A BARRIER TO ACCESSIBILITY.

                   REQUIRED RAMP NOT PROVIDED FOR STEP AT DOOR OF THE
                   FIRST OF TWO ENTRANCES.

          XXXII.   REQUIRED MINIMUM MANEUVERING CLEARANCE                     NOT
                   PROVIDED AT DOOR OF FIRST OF TWO ENTRANCES.

                   NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
                   REQUIRED MANEUVERING CLEARANCE AT DOOR OF THE
                   FIRST TWO ENTRANCES.

         XXXIII.   EXISTING STEP AT DOOR OF THE SECOND OF                     TWO
                   ENTRANCES ACTS AS A BARRIER TO ACCESSIBILITY.

                   REQUIRED RAMP NOT PROVIDED FOR STEP AT DOOR OF THE
                   SECOND OF TWO ENTRANCES.
                                     Page 9 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 10 of 13



          XXXIV.    INACCESSIBLE DINING TABLES.

                    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT
                    PROVIDED AT DINING TABLES.

                    A MINIMUM PERCENTAGE OF EXISTING DINING TABLES
                    REQURIED TO BE ACCESSIBLE NOT PROVIDED.

           XXXV.    INACCESSIBLE DINING COUNTER.

                    PORTION OF DINING COUNTER REQUIRED TO BE ACCESSIBLE
                    NOT PROVIDED.

                    REQUIRED CLEAR FLOOR SPACE POSITIONED FOR A
                    FORWARD APPROACH NOT PROVIDED AT DINING COUNTER.

          XXXVI.    NON-COMPLIANT HEIGHT OF DINING COUNTER EXCEEDS
                    MAXIMUM HEIGHT ALLOWANCE.

         XXXVII.    REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT
                    PROVIDED AT DINING COUNTER.

         XXXVIII.   COMPLIANT SIGNAGE          IDENTIFYING   RESTROOM     NOT
                    PROVIDED AS REQUIRED.

          XXXIX.    INACCESSILE RESTROOM.

                    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT
                    PROVIDED IN CORRIDOR AT EXTERIOR SIDE OF RESTROOM
                    DOOR.

              XL.   NON-COMPLIANT DOOR LOCK AT RESTROOM DOOR REQUIRES
                    TWISTING OF WRIST.

             XLI.   INACCESSIBLE LIGHT SWITCH IN RESTROO.

                    NON-COMPLIANT HEIGHT OF LIGHT SWITCH IN RESTROOM
                    EXCEEDS MAXIMUM HEIGHT ALLOWANCE.

            XLII.   INACCESSIBLE WATER CLOSET IN RESTROOM.

                    REQURIED MINIMUM CLEARANCE NOT PROVIDED AT WATER
                    CLOSET IN RESTROOM.

           XLIII.   REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE
                    WALLS OF WATER CLOSET IN RESTROOM.

            XLIV.   INACCESSIBLE LAVATORY IN RESTROOM.


                                   Page 10 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 11 of 13



                          REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT
                          PROVIDED AT LAVATORY IN RESTROOM.

                XLV.      INSULATION OF PIPES AND WATER LINES UNDER THE
                          LAVATORY IN RESTROOM NOT PROVIDED AS REQUIRED.

                XLVI.     INACCESSIBLE PAPER TOWEL DISPENSER IN RESTROOM.

                          NON-COMPLIANT MOUNTED HEIGHT OF PAPER TOWEL
                          DISPENSER IN RESTROOM EXCEEDS MAXIMUM HEIGHT
                          ALLOWANCE.

          18.     The above listing is not to be considered all-inclusive of the barriers, conditions or

  violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

  inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

          19.     Mr. Hansen has attempted to gain access to the facility, but because of his

  disability has been denied access to, and has been denied the benefits of services, programs, and

  activities of the facility, and has otherwise been discriminated against and damaged by

  Defendants, because of the physical barriers, dangerous conditions and ADA violations set forth

  above, and expects to be discriminated against in the future, unless and until Defendants are

  compelled to remove the unlawful barriers and conditions and comply with the ADA.

          20.     The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and can be accomplished and carried out without much

  difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

  36.304.

          21.     Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

  reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

  is required to remove the physical barriers, dangerous conditions and ADA violations that exist

  at the facility, including those set forth herein.



                                               Page 11 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 12 of 13



         22.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

  and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

         23.     Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

  injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

  accessible to and useable by individuals with disabilities to the extent required by the ADA, and

  closing the subject facility until the requisite modifications are completed.

         WHEREFORE,           Plaintiff   respectfully requests that the Court issue a permanent

  injunction enjoining Defendants from continuing is discriminatory practices, ordering

  Defendants to remove the physical barriers to access and alter the subject facility to make it

  readily accessible to and useable by individuals with disabilities to the extent required by the

  ADA, closing the subject facility until the barriers are removed and requisite alterations are

  completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

  expenses incurred in this action.

                                                    Respectfully submitted,

                                                    s/ Lauren N. Wassenberg
                                                    Lauren N. Wassenberg, Esq. (FBN: 34083)
                                                        Attorney for Plaintiff
                                                    Lauren N. Wassenberg & Associates, P.A.
                                                    1825 NW Corporate Blvd., Ste. 110
                                                    Boca Raton, Florida 33431
                                                    T: 561.571.0646 | F: 561.571.0647
                                                    WassenbergL@gmail.com

                                                    Glenn R. Goldstein, Esq., (FBN: 55873)
                                                        Attorney for Plaintiff
                                                    Glenn R. Goldstein & Associates, PLLC
                                                    1825 NW Corporate Blvd., Ste. 110
                                                    Boca Raton, Florida 33431
                                                    T: 305.306.7674 | F: 305.400.0722
                                                    GGoldstein@G2Legal.net

                                             Page 12 of 13
Case 1:20-cv-23483-CMA Document 1 Entered on FLSD Docket 08/21/2020 Page 13 of 13




                                   Page 13 of 13
